                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


DIERDRE C. CALDWELL,                       :

       Plaintiff,                          :

vs.                                        :       CA 18-0023-MU

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security,
                                        :
       Defendant.


                         MEMORANDUM OPINION AND ORDER

       This cause is before the Court, pursuant to 28 U.S.C. § 636(c) and Rule

54(d)(2)(A) of the Federal Rules of Civil Procedure, on Plaintiff’s motion for an award of

attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc.

22.) Upon consideration of all pertinent materials contained in this file, it is determined

that Plaintiff should receive a reasonable attorney’s fee in the amount of $738.30 under

the EAJA for legal services rendered by her attorney in this Court, see Astrue v. Ratliff,

560 U.S. 586, 592 & 593, 130 S.Ct. 2521, 2526 & 2526-2527, 177 L.Ed.2d 91 (2010)

(“Ratliff [] asserts that subsection (d)(1)(A)’s use of the verb ‘award’ renders § 2412(d)

fees payable directly to a prevailing party’s attorney[.] . . . We disagree. . . . The plain

meaning of the word ‘award’ in subsection (d)(1)(A) is [] that the court shall ‘give or

assign by . . . judicial determination’ to the ‘prevailing party’ (here, Ratliff’s client Kills

Ree) attorney’s fees in the amount sought and substantiated under, inter alia,

subsection (d)(1)(B). . . . The fact that the statute awards to the prevailing party fees in
which her attorney may have a beneficial interest or a contractual right does not

establish that the statute ‘awards’ the fees directly to the attorney. For the reasons we

have explained, the statute’s plain text does the opposite-it ‘awards’ the fees to the

litigant[.]”); Brown v. Astrue, 271 Fed.Appx. 741, 743 (10th Cir. Mar. 27, 2008) (“The

district court correctly held that Mr. Brown’s assignment of his right in the fees award to

counsel does not overcome the clear EAJA mandate that the award is to him as the

prevailing party, and the fees belong to him. Thus, the district court correctly declined to

award the fees directly to counsel.”)1.2

                                    FINDINGS OF FACT

       On August 16, 2018, this Court entered a Rule 58 judgment reversing and

remanding this cause to the Commissioner of Social Security pursuant to sentence four

of 42 U.S.C. § 405(g) for further proceedings. (Doc. 21; see also Doc. 20.) The motion

for an award of attorney’s fees under the EAJA was filed on October 30, 2018 (Doc. 22),

seventy-five (75) days after entry of final judgment (compare id. with Doc. 21). In her

motion, Plaintiff requests attorney’s fees in the amount of $738.30 to compensate her

attorney for the time (3.7 hours) spent representing her before this Court as of the date

of the filing of the fee application (see Doc. 22, Time Itemization). The Defendant filed a
       1
                As explained above, the attorney fees awarded herein are awarded to the
Plaintiff. However, following entry of this fee award, the government certainly can evaluate the
propriety of directing payment to Ms. Thomas should the circumstances so warrant. See Ratliff,
supra, 560 U.S. at 597, 130 S.Ct. at 2529 (“[T]he Government has since continued the direct
payment practice only in cases where ‘the plaintiff does not owe a debt to the government and
assigns the right to receive fees to the attorney.’”).
       2
                 Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Doc. 18 (“An appeal from a judgment
entered by a magistrate judge shall be taken directly to the United States court of appeals for
this judicial circuit in the same manner as an appeal from any other judgment of this district
court.”)).



                                               2
response on November 16, 2018 (Doc. 25),3 and therein states that she does not

oppose Plaintiff’s motion (Doc. 25, at 1).

                                 CONCLUSIONS OF LAW

       The Equal Access to Justice Act requires a district court to “award to a prevailing

party . . . fees and other expenses . . . incurred by that party in any civil action . . .,

including proceedings for judicial review of agency action, brought by or against the

United States . . ., unless the court finds that the position of the United States was

substantially justified or that special circumstances make an award unjust.” 28 U.S.C.

§ 2412(d)(1)(A). It is imminently clear in this case that Plaintiff is a prevailing party under

the EAJA4 and that the position of the United States in this case was not substantially

justified, as the Defendant does not argue otherwise (Doc. 25) and it was the Acting

Commissioner of Social Security who voluntarily sought remand of this action for

additional administrative proceedings (see Doc. 17).

       The EAJA requires a prevailing party to file an application for attorney’s fees

within thirty (30) days of final judgment in the action. 28 U.S.C. § 2412(d)(1)(B). The

thirty-day clock did not begin to run in this case until this Court’s reversal and remand

order of August 16, 2018 became final, which occurred at the end of the sixty (60) days

for appeal provided under Rule 4(a)(1) of the Federal Rules of Appellate Procedure, see

Shalala v. Schaefer, 509 U.S. 292, 302, 113 S.Ct. 2625, 2632, 125 L.Ed.2d 239 (1993),

that is, October 15, 2018. The motion filed in this case (Doc. 22), bearing a date of

       3
              The Defendant’s unopposed motion to file her response out of time (Doc. 24) is
GRANTED.
       4
               “[A] party who wins a sentence-four remand order is a prevailing party.” Shalala
v. Schaefer, 509 U.S. 292, 302, 113 S.Ct. 2625, 2632, 125 L.Ed.2d 239 (1993).



                                              3
October 30, 2018, is timely because it was filed within thirty (30) days of October 15,

2018.

        The EAJA, like 42 U.S.C. § 1988, is a fee-shifting statute. The Supreme Court

has indicated that “‘the most useful starting point for determining the amount of a

reasonable fee is the number of hours reasonably expended on the litigation multiplied

by a reasonable hourly rate.’” Watford v. Heckler, 765 F.2d 1562, 1568 (11th Cir. 1985)

(EAJA), quoting Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 1939, 76

L.Ed.2d 40 (1983) (§ 1988); see Jean v. Nelson, 863 F.2d 759, 772-773 (11th Cir. 1988)

(discussing the reasonableness of the hours expended in the context of contentions by

the government that the fee requests were not supported by sufficient documentation

and often involved a duplication of effort), aff'd sub nom. Commissioner, I.N.S. v. Jean,

496 U.S. 154, 110 S.Ct. 2316, 110 L.Ed.2d 134 (1990).

        This calculation provides an objective basis on which to make an initial
        estimate of the value of a lawyer’s services. The party seeking an award
        of fees should submit evidence supporting the hours worked and the rates
        claimed. Where the documentation of hours is inadequate, the district
        court may reduce the award accordingly. The district court also should
        exclude from this initial fee calculation hours that were not “reasonably
        expended.” . . . Cases may be overstaffed, and the skill and experience of
        lawyers vary widely. Counsel for the prevailing party should make a good
        faith effort to exclude from a fee request hours that are excessive,
        redundant, or otherwise unnecessary, just as a lawyer in private practice
        ethically is obligated to exclude such hours from his fee submission. “In
        the private sector, ‘billing judgment’ is an important component in fee
        setting. It is no less important here. Hours that are not properly billed to
        one’s client also are not properly billed to one’s adversary pursuant to
        statutory authority.”

Hensley, supra, 461 U.S. at 433-434, 103 S.Ct. at 1939-1940 (emphasis in original;

citations omitted); see also id., at 437, 103 S.Ct. at 1941 (“[T]he fee applicant bears the

burden of establishing entitlement to an award and documenting the appropriate hours



                                             4
expended and hourly rates.”); ACLU of Georgia v. Barnes, 168 F.3d 423, 428 (11th Cir.

1999) (“If fee applicants do not exercise billing judgment, courts are obligated to do it for

them, to cut the amount of hours for which payment is sought, pruning out those that

are ‘excessive, redundant, or otherwise unnecessary.’ Courts are not authorized to be

generous with the money of others, and it is as much the duty of courts to see that

excessive fees and expenses are not awarded as it is to see that an adequate amount

is awarded.”); Norman v. Housing Authority of City of Montgomery, 836 F.2d 1292, 1301

(11th Cir. 1988) (“Excluding excessive or otherwise unnecessary hours under the rubric

of ‘billing judgment’ means that a lawyer may not be compensated for hours spent on

activities for which he would not bill a client of means who was seriously intent on

vindicating similar rights, recognizing that in the private sector the economically rational

person engages in some cost benefit analysis.”).

       In Norman, supra, the Eleventh Circuit indicated that “the measure of reasonable

hours is determined by the profession’s judgment of the time that may be conscionably

billed and not the least time in which it might theoretically have been done.” 836 F.2d at

1306. The undersigned notes that the Defendant does not oppose Plaintiff’s EAJA

motion (Doc. 25) and, upon an independent review of the time itemization submitted by

Plaintiff’s counsel, the Court finds that Plaintiff’s counsel reasonably spent 3.7 hours on

legal tasks in this case.

       With respect to a determination of the hourly rate to apply in a given EAJA case,

for services performed by attorneys, the express language of the Act, as amended by

the Contract with America Advancement Act of 1996, provides in pertinent part as

follows:



                                             5
       The amount of fees awarded under this subsection shall be based upon
       prevailing market rates for the kind and quality of the services furnished,
       except that . . . attorney fees shall not be awarded in excess of $125.00
       per hour unless the court determines that an increase in the cost of living
       or a special factor, such as the limited availability of qualified attorneys for
       the proceedings involved, justifies a higher fee.

28 U.S.C. § 2412(d)(2)(A) (Cum.Supp. 1997).

       In Meyer v. Sullivan, 958 F.2d 1029 (1992), the Eleventh Circuit determined that

the EAJA establishes a two-step analysis for determining the appropriate hourly rate to

be applied in calculating attorney's fees under the Act.

       The first step in the analysis, . . . is to determine the market rate for
       “similar services [provided] by lawyers of reasonably comparable skills,
       experience, and reputation.” . . . The second step, which is needed only if
       the market rate is greater than $[125] per hour, is to determine whether
       the court should adjust the hourly fee upward from $[125] to take into
       account an increase in the cost of living, or a special factor.

Id. at 1033-1034 (citations and footnote omitted).

       For years, the prevailing market rate in the Southern District of Alabama was

$125.00 per hour. See, e.g., Willits v. Massanari, CA 00-0530-RV-C; Boggs v.

Massanari, 00-0408-P-C; Boone v. Apfel, CA 99-0965-CB-L. However, this Court has

adjusted that rate to account for the increase in the cost of living. Lucy v. Barnhart, CA

06-0147-C, Doc. 32. More specifically, the Court has adopted the following formula to

be used in calculating all future awards of attorney’s fees under the EAJA: “‘($125/hour)

x (CPI-U Annual Average “All Items Index”, South Urban, for month and year of

temporal midpoint )/ 152.4, where 152.4 equals the CPI-U of March 1996, the month

and year in which the $125 cap was enacted.’” (Id. at 11, quoting Doc. 31, at 2)

       The temporal midpoint in this case was May 2, 2018, the review of the file in

preparation of appealing the unfavorable administrative decision to federal court having



                                              6
begun on January 16, 2016, with the complaint being prepared and filed on January 18,

2017 (compare Doc. 22, Time Itemization with Doc. 1), and the Court having entered its

order and judgment on August 16, 2018 (Docs. 20-21). The CPI-U for May of 2018 was

243.279. Plugging the relevant numbers into the foregoing formula renders the following

equation: $125x243.279/152.4. Completion of this equation renders an hourly rate of

$199.54.

      In consideration of the foregoing, the Plaintiff is to be awarded an attorney’s fee

in the amount of $738.30 under the EAJA for the 3.7 hours her attorney spent

performing work traditionally performed by attorneys in social security cases.

                                     CONCLUSION

      The Court ORDERS that Plaintiff be awarded attorney’s fees in the amount of

$738.30 under the Equal Access to Justice Act, representing compensation for 3.7

hours of service by Ashley Brooke Thomas, Esquire, at the cost-of-living-adjusted rate

of $199.54.

      DONE and ORDERED this the 16th day of November, 2018.

                           s/P. BRADLEY MURRAY
                           UNITED STATES MAGISTRATE JUDGE




                                            7
